Title: Nicholas H. Lewis to Thomas Jefferson, 25 June 1819
From: Lewis, Nicholas H.
To: Jefferson, Thomas


          
            Sir
             June 25th 1819
          
          Be pleased to take notice that at the tavern of Jessee Devenports in the town of Charlottesville between the hours of 9 A.M. and 6 P.M. of Saturday the 26th instant—June and so from day to day untill concluded We shall proceed to take the deposition of Alexander Garrett to be read in evedence in the suit wherein you are plaintiff and the Directors of the Rivanna Company defendant in the superior court of chancery holden at Staunton
          
             N, H, Lewis  asSect: & Agent of the Rivanna Comy
          
        